United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.E., Appellant
and
DEPARTMENT OF TRANSPORTATION,
TRANSPORTATION SECURITY
ADMINISTRATION, Swanton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-749
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2009 appellant filed a timely appeal of the November 18, 2008 decision
of an Office of Workers’ Compensation Programs’ hearing representative who found that she
had no more than one percent impairment of her left arm. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
This issue is whether appellant has more than a one percent impairment of her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On January 7, 2003 appellant, then a 23-year-old transportation security screener, filed a
traumatic injury claim alleging that on December 21, 2002 she sustained a left forearm strain

while lifting an oversized hard-sided suitcase. She did not stop work.1 On May 16, 2003 the
Office accepted appellant’s claim for flexor carpi ulnaris tendinitis. It paid appropriate benefits.
In an April 6, 2005 report, Dr. Jay Johnson, a Board-certified orthopedic surgeon, found
that appellant’s left wrist and elbow had a full range of motion and no swelling. He noted
tenderness along the dorsum of the ulnar and radial side and along the ulnar side in the central
portion. Dr. Johnson diagnosed unidentified left wrist pain. In reports dated November 16, 2005
and February 7, 2006, Dr. Paul Donahue, a Board-certified hand surgeon, found full wrist range
of motion. He also found pain with extension and ulnar deviation of the wrist with slight
popping. Appellant also sought treatment from Dr. Robert Anderson, a Board-certified
orthopedic surgeon and associate of Dr. Donahue, who on March 9 and June 1, 2006, noted full
wrist flexion and extension and no evidence of acute or chronic inflammatory changes within her
wrist based on diagnostic testing. On July 17, 2006 Dr. Richard Timming, a Board-certified
physiatrist, found full range of motion of her shoulder, elbow, wrist and fingers with no
deformities.
On September 8, 2006 appellant filed a schedule award claim. In a November 7, 2006
report, Dr. Beth Baker, a Board-certified internist to whom appellant was referred by
Dr. Timming, found that she had reached maximum medical improvement (MMI) in 2002 and
had no impairment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001). Dr. Baker advised that appellant
reported pain of varying intensity in the left arm. She advised that appellant was currently
working regular duty at a bookstore. Dr. Baker noted that appellant had undergone an extensive
workup including a left wrist arthrogram, bone scan and wrist magnetic resonance imaging scan
that were unremarkable.
In a March 4, 2007 report, an Office medical adviser reviewed the record and determined
that appellant had reached MMI on June 21, 2003, approximately six months after the injury.
The medical adviser noted that physical examination was unremarkable, wrist range of motion
was essentially normal, grip strength and two-point discrimination were normal and radiographs
and advanced imaging of the wrist was normal. Appellant did have intermittent pain about the
left wrist made worse with lifting heavy objects. The Office medical adviser found that she had
one percent impairment to the left arm based on Grade 4 for pain in the distribution of ulnar
nerve according to Tables 16-10 and 16-15 on pages 482 and 492 respectively of the A.M.A.,
Guides.
In a March 15, 2007 decision, the Office granted a schedule award for one percent
permanent impairment of the left upper extremity. The period of the award ran for 3.12 weeks
from June 21 to July 12, 2003. The Office reissued the decision on September 7, 2007, as the
March 15, 2007 decision was not sent to appellant’s attorney.
In an August 23, 2007 report, Dr. Dee Ann Bialecki-Haase, a family medicine specialist,
noted appellant’s history of injury and the nature of treatment sought. On examination,
Dr. Bialecki-Haase found no observable swelling or deformity of the forearm, wrist or hand. She
1

Appellant subsequently stopped work on August 9, 2003 to move to Minnesota to attend graduate school. She
also pursued a claim for a recurrence of disability which the Office denied.

2

noted slight atrophy of the left hypothenar musculature compared to the right.
Dr. Bialecki-Haase did not find any carpal crepitus or instability. She advised that, based on
Table 16-32 on page 509 of the A.M.A, Guides, the average grip strength for the minor left hand
for appellant’s age group was 28 kilograms. Dr. Bialecki-Haase further advised that appellant’s
strength loss index percentage was 21 percent, resulting in 10 percent impairment of the left arm
according to Table 16-34 on page 509.
On September 11, 2007 appellant requested a telephone hearing. On December 12, 2007
an Office hearing representative vacated the September 7, 2007 decision and remanded the case
for further development. She found that Dr. Bialecki-Haase’s report should be reviewed by an
Office medical adviser.
In a December 24, 2007 report, a new Office medical adviser reviewed the medical
record and reiterated that appellant had one percent impairment of the left upper extremity.
Although Dr. Bialecki-Haase found 10 percent impairment, the prior medical evidence of record
showed normal grip strength. Given this inconsistency, the medical adviser agreed with the
previous medical adviser finding that appellant’s true abilities were closer to those noted in prior
medical reports rather than the findings of Dr. Bialecki-Haase. The Office subsequently
determined that a conflict in the medical evidence arose between the Office medical adviser and
Dr. Bialecki-Haase.
On March 17, 2008 the Office referred appellant with a statement of accepted facts to
Dr. David Falconer, a Board-certified orthopedic surgeon, for a referee examination to determine
the extent of permanent impairment to her left arm.
In an April 14, 2008 report, Dr. Falconer reviewed the history of injury and medical
treatment. Upon examination, he noted that visual inspection of the hand, wrist and forearm was
unremarkable. Dr. Falconer advised that appellant had full, unrestricted range of motion over the
fingers, wrist, forearm and elbow. He found 0 to 90 degrees of metacarpophalangeal (MCP),
interphalangeal (IP) and proximal interphalangeal motion of all fingers two through five, with
75 degrees of distal interphalangeal motion in fingers two through five. Dr. Falconer found
normal physiologic range of motion of the thumb MCP and IP joints, full abduction opposition
and extension adduction of the thumb carpometacarpal joint. He found 90 degrees of wrist
flexion, 90 degrees of wrist extension, 35 degrees of ulnar deviation, 50 degrees of radial
deviation and 90 degrees of pronation and supination in both hands. Dr. Falconer noted
maximum pain over the ulnar edge of the joint at the ulnar margin of the extensor carpi ulnaris
sheath and the foveal notch. He noted mild crepitation with ulnar deviation and grind.
Dr. Falconer noted no increase of pain with radial deviation, which stressed the extensor carpi
ulnaris tendon. He conducted functional testing indicating that appellant’s grip strength of the
minor left hand, in pounds, was between 50 and 58 in the first session, between 52 and 55 in the
second session and between 40 and 48 in the third session. Dr. Falconer noted that the average
minor handgrip strength for females between ages 20 to 29 is 49.9 pounds. He determined that
based on appellant’s age of 28 years, these results fell within the average grip strength of the
minor hand for her age range, according to Table 16-32 on page 509 of the A.M.A, Guides.
Dr. Falconer opined that she had excellent functional strength. Based on these findings, he
determined that appellant had no ratable impairment under strength loss index. Appellant was
previously found to have one percent impairment for paresthesias and tingling in the ulnar nerve

3

distribution. Dr. Falconer opined that, based on his review of appellant’s functional strength, his
own examination findings, the absence of restricted range of motion or any specified ratable
permanent conditions, no additional impairment was warranted or appropriate. He advised that
she reached maximum medical improvement by June 21, 2003, approximately six months after
injury as her symptoms have been static, unchanging and permanent since that time.
In a May 11, 2008 report, an Office medical adviser agreed with Dr. Falconer’s opinion
that appellant had one percent permanent impairment of the left upper extremity as her physical
examination was unremarkable and wrist range of motion was near normal. He also noted that
MMI was reached on June 21, 2003.
In a decision dated May 22, 2008, the Office denied an additional schedule award,
finding one percent permanent impairment of the left arm.
On May 29, 2008 appellant requested an oral hearing, which was held on
September 10, 2008. The Office hearing representative kept the record open for 30 days to allow
her to submit additional evidence.
In a November 18, 2008 decision, the hearing representative affirmed the May 22, 2008
decision finding that the weight of the medical evidence rested with Dr. Falconer who found that
appellant did not sustain greater than one percent permanent impairment of the left arm.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.3
Section 8123(a) of the Act provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict. When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an impartial medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical
evidence.4

2

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

3

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

4

Richard R. Lemay, 56 ECAB 341 (2005); see 5 U.S.C. 8123(a).

4

ANALYSIS
A conflict of medical evidence arose between Dr. Bialecki-Haase, appellant’s treating
physician, and an Office medical adviser, as to the extent of permanent impairment to her left
upper extremity. Dr. Bialecki-Haase determined that appellant had 10 percent left upper
extremity impairment based on the criteria of the A.M.A., Guides for grip strength. An Office
medical adviser found one percent permanent impairment of the left upper extremity based on
normal grip strength findings and the previous medical adviser’s opinion. The Office properly
referred appellant to Dr. Falconer for a referee medical evaluation on the extent of permanent
impairment.5
In an April 14, 2008 report, Dr. Falconer conducted a broad range of testing of
appellant’s left upper extremity, all of which revealed no impairment. His findings for her minor
left handgrip strength consisted of between 50 and 58 pounds in the first session, between 52 and
55 pounds in the second session and between 40 and 48 pounds in the third session. When these
findings are converted to kilograms, as shown in the A.M.A., Guides, they yield between 22.7
and 26.3 kilograms, 23.6 and 24.9 kilograms and 18.1 and 21.8 kilograms respectively.
Dr. Falconer noted that the average grip strength for a minor hand of a female between ages
20 to 29 is 22.7 kilograms, according to Table 16-32 on page 509 of the A.M.A., Guides. He
opined that his findings revealed no significant functional strength loss in appellant’s
nondominant left hand and noted that she had excellent functional strength. Dr. Falconer also
found that her left wrist had full, unrestricted range of motion of flexion and extension, ulnar and
radial deviation and pronation and supination. His findings also revealed full range of motion
over appellant’s fingers, forearm and elbow. Dr. Falconer noted that one percent impairment had
previously been accepted for paresthesias and tingling in the ulnar nerve distribution and
concluded that his examination findings revealed no basis for any additional impairment. In a
May 11, 2008 report, an Office medical adviser agreed with Dr. Falconer’s report.
When a case is referred to a referee medical specialist for the purpose of resolving a
conflict in medical opinion, the opinion of such specialist, if sufficiently well rationalized and
based upon a proper factual background, must be given special weight.6 The Board finds that
Dr. Falconer’s report is entitled to such weight. He had the entire case record and a statement of
accepted facts at his disposal, he examined appellant and conducted a broad range of testing and
he offered an opinion that was sufficiently well rationalized to resolve the conflict that had
arisen.7 He properly determined that appellant had no more than one percent impairment of the
left arm.

5

The Act’s implementing regulations states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office medical adviser, the
Office shall appoint a third physician to make an examination. This is called a referee examination and the Office
will select a physician who is qualified in the appropriate specialty and who has no prior connection with the case.
See 20 C.F.R. § 10.321(b); R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008).
6

Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

7

See Sherry A. Hunt, 49 ECAB 467 (1998).

5

The weight of the medical evidence established that appellant has no more than a one
percent permanent impairment of the left upper extremity for which she received a schedule
award.
CONCLUSION
The Board finds that appellant has no more than a one percent permanent impairment of
the left upper extremity for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated November 18 and May 22, 2008 are affirmed.
Issued: November 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

